                  UNITED STATES DISTRICT COURT
               SOUTHERN DISTRICT OF WEST VIRGINIA
                          AT CHARLESTON


UNITED STATES OF AMERICA

v.                            CRIMINAL ACTION NO. 2:13-00325-02

RONNIE DALE NORMAN, JR.


        SUPERVISED RELEASE REVOCATION AND JUDGMENT ORDER
                  MEMORANDUM OPINION AND ORDER


          On July 8, 2019, the United States of America appeared

by Kristin Scott, Assistant United States Attorney, and the

defendant, Ronnie Dale Norman, Jr., appeared in person and by

his counsel, Natalie Atkinson, for a hearing on the petition

seeking revocation of supervised release and amendment thereto

submitted by United States Probation Officer Jeffrey Bella.    The

defendant commenced a twenty-two month term of supervised

release in this action on February 14, 2019, as more fully set

forth in the Supervised Release Revocation and Judgment Order

entered by the court on July 12, 2018.


          The court heard the admissions of the defendant and

the representations and argument of counsel.
            For reasons noted on the record of this proceeding,

which are ORDERED incorporated herein by reference, the court

found by a preponderance of the evidence that the defendant has

violated the conditions of supervised release in the following

respects:    (1) the defendant failed to successfully complete the

9 to 12 month residential drug treatment program at Recovery

Point in that he entered the program on February 15, 2019, and

was justifiably discharged on March 11, 2019 after being

involved in a March 8, 2019 incident wherefrom the authorities

at Recovery Point appropriately found that the defendant was

involved in intimidation and bullying in violation of the rules

and regulations of the program, which intimidation and bullying

is found by the court to have occurred on March 8, 2019, as set

forth in the court’s findings on the record of the hearing after

receipt of the evidence presented by the parties; (2) the

defendant illegally possessed and used a controlled substance

when he used methamphetamine prior to April 9, 2019, on which

date the defendant submitted a urine specimen which tested

positive for the drug, and as voluntarily admitted by the

defendant; (3) the defendant left the judicial district of the

Southern District of West Virginia without the permission of the

court or the probation officer when he was discovered in

Lawrence County, Ohio on April 8, 2019 and arrested during a
                                  2
traffic stop; all of (2) and (3) as admitted by the defendant on

the record of the hearing and all as set forth in the petition

on supervised release.


           And the court finding, as more fully set forth on the

record of the hearing, that the violations warrant revocation of

supervised release and, further, that it would unduly depreciate

the seriousness of the violations if supervised release were not

revoked, it is ORDERED that the supervised release previously

imposed upon the defendant in this action be, and it hereby is,

revoked.


           And the court having complied with the requirements of

Rule 32(a)(1)(B) and (C) of the Federal Rules of Criminal

Procedure, and finding, after considering the factors set forth

in 18 U.S.C. § 3583(e), that the defendant should be confined to

the extent set forth below, it is accordingly ORDERED that the

defendant be, and he hereby is, committed to the custody of the

United States Bureau of Prisons for imprisonment for a period of

TEN (10) MONTHS, to be followed by no term of supervised

release.   The court recommends that the defendant serve his

imprisonment at the FCI Ashland facility, if feasible.




                                 3
          The defendant was remanded to the custody of the

United States Marshal.


          The Clerk is directed to forward copies of this

written opinion and order to the defendant, all counsel of

record, the United States Probation Department, and the United

States Marshal.


                                    DATED: July 9, 2019




                                4
